COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                               NO. 02-10-246-CV

IN RE BRIAN KEITH DOTSON                                               RELATOR

                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION1
                                    ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relator’s petition should be dismissed. See Harrell v. State, 286
S.W.3d 315, 321 (Tex. 2009) (holding that appellate review of withholding orders

is by appeal); In re Pannell, 283 S.W.3d 31, 36 (Tex. App.––Fort Worth 2009,

orig. proceeding) (denying mandamus relief from withdrawal order because

remedy is by appeal). Accordingly, relator’s petition for writ of mandamus is

dismissed.

                                              PER CURIAM

PANEL: LIVINGSTON, C.J.; MCCOY and MEIER, JJ.

DELIVERED: July 23, 2010

      1
       See Tex. R. App. P. 47.4.